

115 HR 1908 IH: Investing In America: Unlocking the Harbor Maintenance Trust Fund Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1908IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Kelly of Pennsylvania (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Ways and Means, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the use of funds in the Harbor Maintenance Trust Fund for the purposes for which the funds were collected and to ensure that funds credited to the Harbor Maintenance Trust Fund are used to support navigation. 
1.Short titleThis Act may be cited as the Investing In America: Unlocking the Harbor Maintenance Trust Fund Act. 2.Use of Harbor Maintenance Trust Fund to support navigation (a)Availability of amountsSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended—
(1)in the section heading by striking Authorization of appropriations and inserting Funding for navigation; and (2)in subsection (a) by striking There are authorized to be appropriated and all that follows before paragraph (1) and inserting Amounts made available from the Harbor Maintenance Trust Fund in accordance with section 9505(d) of the Internal Revenue Code of 1986 shall be used to pay—.
(b)Amendment to trust fund codeSection 9505(c) of the Internal Revenue Code of 1986 is amended— (1)in the matter preceding paragraph (1) by striking , as provided by appropriation Acts, and inserting , in accordance with subsection (d),; and
(2)by adding at the end the following:  (d)Availability of amountsBeginning on October 1, 2017, there shall be available from the Harbor Maintenance Trust Fund for making expenditures under subsection (c)—
(1)without further appropriation, an amount equivalent to the taxes received in the Treasury under section 4461 for the previous fiscal year, as determined by the Secretary of the Treasury; and (2)such additional amounts as provided by appropriations Acts..
(c)Estimate of harbor maintenance needsSection 1537(2) of MAP–21 (33 U.S.C. 2238a(2)) is amended by striking amount of appropriations and inserting expenditures.  3.Budgetary treatment of Harbor Maintenance Trust FundNotwithstanding any other provision of law, the receipts and disbursements of the Harbor Maintenance Trust Fund—
(1)shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of— (A)the budget of the United States Government as submitted by the President;
(B)the congressional budget (including allocations of budget authority and outlays provided therein); (C)the Balanced Budget and Emergency Deficit Control Act of 1985; or
(D)the Statutory Pay-As-You-Go Act of 2010; (2)shall be exempt from any general budget limitation imposed by statute on expenditures and net lending (budget outlays) of the United States Government; and
(3)shall be available only for the purposes specified in section 9505 of the Internal Revenue Code of 1986. 4.Annual report to CongressSection 330 of the Water Resources Development Act of 1992 (26 U.S.C. 9505 note; 106 Stat. 4851) is amended—
(1)in subsection (a)— (A)by striking and annually thereafter, and inserting and annually thereafter concurrent with the submission of the President’s annual budget request to Congress,; and
(B)by striking Public Works and Transportation and inserting Transportation and Infrastructure; and (2)in subsection (b)(1) by adding at the end the following:

(D)A description of the expected expenditures from the trust fund to meet the needs of navigation for the fiscal year of the budget request.. 5.Harbor Maintenance Trust Fund definedIn this Act, the term Harbor Maintenance Trust Fund means the Harbor Maintenance Trust Fund established by section 9505 of the Internal Revenue Code of 1986.
6.ApplicabilityThis Act (including the amendments made by this Act) shall apply to fiscal years beginning after September 30, 2017. 